Citation Nr: 0617050	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from April 1963 to June 
1965.  The veteran died in December 2001.  The appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
the cause of the veteran's death as well as entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran died in December 2001.  At the time of his death, 
he was service-connected for chronic anxiety reaction which 
was rated as 100 percent disabling.  The Certificate of Death 
states that the immediate cause of the veteran's death was 
amyotrophic lateral sclerosis (ALS).  Anxiety was listed as a 
significant condition contributing to death, but not 
resulting in ALS.  No other contributing causes were listed.  
The veteran's family physician, J.P.O. signed the death 
certificate.  

The appellant contends that the veteran's anxiety played a 
role in his death.  She states that his anxiety aggravated 
his hypertension and his ALS which hastened his death.  

In April 2002, Dr. O. provided a medical opinion.  He stated 
that he had reviewed the veteran's office medical records.  
He indicated that the veteran had suffered from hypertension, 
arthrosclerotic vascular disease and ALS.  He was taking 
medication for his hypertension.  Dr. O. opined that the 
severity of the veteran's anxiety was significant in causing 
his hypertension.  The physician stated that this most 
certainly contributed to his arthrosclerotic vascular disease 
which in turn contributed to his ability to fight his ALS.  
The physician opined that the anxiety certainly factored into 
his early demise by creating the additional problems.  

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The record does not reflect that the compete records of the 
Key West VA Outpatient Clinic, the Miami VA Medical Center, 
and of Dr. O., are contained in the claims file.  When 
reference is made to pertinent medical records, especially 
records in VA's possession, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
These records should be obtained in compliance with VA's duty 
to assist.  

Further, the Board notes that in reviewing the medical 
opinion of record and the Certificate of Death, Dr. O. 
indicated that the veteran had hypertension and 
arthrosclerotic vascular disease which were aggravated by the 
veteran's anxiety, and which played roles in his death.  
However, no form of heart disease was listed on the 
Certificate of Death which was completed by this physician.  

In light of the foregoing, the Board finds that a VA medical 
opinion should be obtained to determine if the veteran's 
service-connected anxiety reaction played any role in 
causing/contributing to the cause of the veteran's death 
under the applicable regulations as set forth above.  The 
examiner should be requested to opine as to whether the 
service-connected anxiety reaction played any role in the 
veteran's death, whether it contributed substantially or 
materially to death, or aided or lent assistance to the 
production of death; and/or whether the service-connected 
anxiety reaction was of such severity as to have a material 
influence in accelerating death.  The examiner should 
specifically address the private medical opinion of Dr. O., 
of record.  

Since the case is being remanded, it should be determined if 
all directives pertaining to the Veterans Claims Assistance 
Act (VCAA) have been followed, to include those set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Obtain and associate with the claims file 
copies of all clinical records, which are not 
already in the claims file, of the veteran's 
treatment at the Key West VA Outpatient 
Clinic and the Miami VA Medical Center.

3.  Obtain and associate with the claims file 
copies of all clinical records, which are not 
already in the claims file, of the veteran's 
treatment by Dr. J.P.O.  

4.  The AMC should obtain a VA medical 
opinion to determine if the veteran's 
service-connected anxiety reaction played any 
role in causing/contributing to cause the 
veteran's death.  The examiner should also 
opine as to whether the veteran's service-
connected anxiety reaction contributed 
substantially or materially to death, or 
aided or lent assistance to the production of 
death; and/or whether the service-connected 
anxiety reaction was of such severity as to 
have a material influence in accelerating 
death.

The examiner should specifically address the 
April 2002 private medical opinion of Dr. 
J.P.O.  

A rationale for any opinion expressed should 
be provided.

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



